t c memo united_states tax_court tony r and denelda sims goolsby petitioners v commissioner of internal revenue respondent docket no filed date tony r goolsby and denelda sims goolsby pro sese james h brunson iii and peter e morgan specially recognized for respondent memorandum findings_of_fact and opinion wells judge respondent determined the following deficiencies in petitioners’ federal_income_tax and penalties for the following tax years accuracy-related_penalty year sec_6662 deficiency dollar_figure big_number dollar_figure big_number the following issues remain for our decision whether pursuant to sec_1031 petitioners may defer recognition of the gain realized upon the sale of certain real_property for tax_year whether losses from petitioners’ rental properties constitute losses from a passive_activity pursuant to sec_469 for tax years and and whether petitioners are liable for the accuracy-related_penalty pursuant to sec_6662 for tax years and findings_of_fact some of the facts and certain exhibits have been stipulated the stipulations of fact are incorporated in this opinion by reference and are found accordingly at the time the petition was filed petitioners resided in fayetteville georgia 1respondent concedes that the wilshire property described below was exchanged in a like-kind_exchange pursuant to sec_1031 for tax_year however respondent disputes how much gain should be recognized 2unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code as amended and in effect for the years in issue amounts are rounded to the nearest dollar petitioners are husband and wife petitioners filed joint federal_income_tax returns for the tax years in issue petitioner tony r goolsby mr goolsby works for oracle corp petitioner denelda sims goolsby mrs goolsby cares for petitioners’ children and manages petitioners’ rental properties petitioners owned the property in which they lived pincite8 gold hills drive castro valley california gold hills property before date on date mr goolsby purchased real_property pincite wilshire boulevard oakland california wilshire property for dollar_figure as his sole and separate_property the wilshire property is a single-family residence owned by mr goolsby as an investment_property on date mr goolsby signed a purchase agreement to purchase pebble beach drive fayetteville georgia pebble beach property the purchase agreement was contingent upon the sale of petitioners’ personal_residence the gold hills property on date mr goolsby signed a purchase agreement of dollar_figure for the sale of the wilshire property to an unrelated_person on date mr goolsby was referred to investment_property exchange inc ipx a company that arranges like-kind_exchanges in order to conduct a like-kind_exchange of the wilshire property pursuant to sec_1031 mr goolsby informed ipx that he had found a purchaser for the wilshire property and wanted to exchange it for the pebble beach property and a four-unit residential building pincite meadowbrook court fayetteville georgia meadowbrook property the sale of the wilshire property closed on date on date petitioners sold the gold hills property to an unrelated_person and began living with their in- laws pincite baywatch circle fayetteville georgia mr goolsby transferred the deed from the wilshire property to the purchaser through an escrow agent old republic title co after the close of the sale of the wilshire property old republic title co placed the net_proceeds from the sale of dollar_figure into an account held by ipx on behalf of mr goolsby on date mr goolsby purchased the pebble beach property from unrelated persons for dollar_figure upon purchase of the pebble beach property neither party assumed_liabilities of the other to purchase the pebble beach property mr goolsby paid cash applied dollar_figure of the sale proceeds of the wilshire property and obtained a loan of dollar_figure on date mr goolsby signed a purchase agreement for the meadowbrook property for the purchase_price of dollar_figure upon purchase of the meadowbrook property mr goolsby did not 3proceeds from the sale of the wilshire property were used to satisfy mortgages loans and other liabilities listed on the settlement statement the net amount remaining after all of those liabilities was dollar_figure assume liabilities of the seller on date mr goolsby closed the purchase and sale of the meadowbrook property to purchase the meadowbrook property mr goolsby paid cash applied dollar_figure of the proceeds of the sale of the wilshire property and obtained a loan of dollar_figure petitioners attempted to rent the pebble beach property by placing an advertisement in the fayetteville neighbor a neighborhood newspaper however petitioners failed to inquire whether their neighborhood association would allow them to rent the property during may of petitioners moved into the pebble beach property after failing for months to rent it petitioners owned several rental properties rental properties for which they claimed losses of dollar_figure and dollar_figure on their federal_income_tax returns for tax years and respectively mrs goolsby served as the primary caretaker of petitioners’ rental properties petitioners failed to keep contemporaneous logs of mrs goolsby’s time spent managing the rental properties petitioners created activity logs after their federal_income_tax returns for and were examined by respondent for tax_year mrs goolsby initially claimed to have spent hours managing petitioners’ rental properties 4both parties concede that the meadowbrook property is a rental property_held_for_investment purposes by mr goolsby 5the advertisement was placed in the fayetteville neighbor on date and remained in place for a few months however petitioners created another activity log before trial because of errors they perceived in the original activity log in the newly created and reconstructed activity log activity log mrs goolsby claims to have spent hours managing petitioners’ rental properties for tax_year mrs goolsby claims to have spent hours managing petitioners’ rental properties on date respondent sent petitioners a notice_of_deficiency petitioners timely filed a petition in this court for redetermination of the deficiencies opinion generally the commissioner’s determination_of_a_deficiency is presumed correct and the taxpayer has the burden of proving it incorrect rule a 290_us_111 we first address the issue of whether petitioners may defer recognition of gain pursuant to sec_1031 from the sale of the wilshire property sec_1031 provides that no gain_or_loss shall be recognized on the exchange of property held for productive use in a trade_or_business or for investment if the property is exchanged solely for property of a like_kind that is to be held either for productive use in a trade_or_business or 6petitioners do not contend that sec_7491 should apply to shift the burden_of_proof to respondent nor did they establish that it should apply to the instant case for investment under sec_1031 the basis_of_property acquired in a sec_1031 exchange is the same as the basis of the property exchanged decreased by any money that the taxpayer receives and increased by any gain that the taxpayer recognizes sec_1031 and the regulations thereunder allow for deferred exchanges of property under sec_1031 and sec_1_1031_k_-1 income_tax regs however the property a taxpayer receives in the exchange replacement_property must be identified within days of the transfer of the property relinquished in the exchange relinquished_property and received by the earlier of days after the transfer of the relinquished_property or the due_date including extensions of the transferor’s tax_return for the tax_year in which the relinquished_property is transferred sec_1_1031_k_-1 income_tax regs allows a taxpayer to use a qualified_intermediary to facilitate a like- kind exchange the qualified_intermediary is not considered the agent of the taxpayer for purposes of sec_1031 sec_1_1031_k_-1 income_tax regs the taxpayer’s transfer of relinquished_property to a qualified_intermediary and subsequent receipt of like-kind replacement_property from the 7in an otherwise qualifying like-kind_exchange a taxpayer’s realized gain is recognized to the extent the consideration received includes unqualified property boot sec_1031 sec_1_1031_a_-1 income_tax regs qualified_intermediary is treated as an exchange with the qualified_intermediary id petitioner exchanged the wilshire property for the meadowbrook property and the pebble beach property the parties do not question whether the transaction in issue qualifies as an exchange furthermore the parties agree that the properties were identified and received within the limits prescribed by the internal_revenue_code and that petitioner properly entered into agreements with ipx a qualified_intermediary the parties also agree that the meadowbrook and wilshire properties were held for investment the controversy therefore centers on whether the pebble beach property was held for productive use in a trade_or_business or was held for investment a taxpayer’s intent to hold a property for productive use in a trade_or_business or for investment is a question of fact that must be determined at the time of the exchange bolker v 8we note that the amount of gain realized on the exchange of the wilshire property is unclear in the notice_of_deficiency respondent contends that gain realized is dollar_figure however in the stipulation of facts the cost_basis of the wilshire property is dollar_figure which indicates a gain realized of dollar_figure we need not decide whether the gain realized on the exchange of the wilshire property was dollar_figure instead of dollar_figure because the amount of gain to be recognized under sec_1031 pursuant to our holding infra is less than either of those two figures sec_1_1031_a_-1 income_tax regs allows for a crossover exchange of property_held_for_investment for property held for productive use in a trade_or_business or vice-versa to qualify as a like-kind_exchange under sec_1031 commissioner 81_tc_782 affd 760_f2d_1039 9th cir 78_tc_225 taxpayers bear the burden of proving that they had the requisite investment intent click v commissioner supra pincite 43_bta_194 affd 127_f2d_931 2d cir we have held that investment intent must be the taxpayer’s primary motivation for holding the exchanged property in order for the property to qualify as held for investment purposes of sec_1031 moore v commissioner tcmemo_2007_134 the use of property solely as a personal_residence is antithetical to its being held for investment 602_f2d_1341 9th cir dollar_figure 10rental property that is occasionally used for personal purposes may qualify as property held for productive use in a trade_or_business or for investment pursuant to sec_1031 if certain safe-harbor conditions are met revproc_2008_16 sec_4 2008_10_irb_547 provides that a dwelling_unit may qualify for like-kind_exchange treatment if it is owned by the taxpayer for at least months immediately before the exchange and within that 24-month period in each year before the exchange the taxpayer rents the dwelling_unit to another person at a fair market rental value for days or more and the period of personal_use does not exceed the greater of days or percent of the number of days the dwelling_unit is rented at fair_market_value similarly a dwelling_unit may qualify for like-kind_exchange treatment if it is owned by the taxpayer for at least months immediately following the exchange and within that month period in each year after the exchange the taxpayer rents the dwelling_unit to another person at a fair market rental value for days or more and the period of personal_use does not exceed the greater of days or percent of the number of days the dwelling_unit is rented at fair_market_value the safe continued we are unpersuaded that petitioners held the pebble beach property for investment or for productive use in a trade_or_business at the time of the exchange petitioners moved into the pebble beach property within months after they acquired it but the move was not merely temporary until renters could be found while petitioners lived in the pebble beach property mr goolsby also made the purchase of the pebble beach property contingent upon the sale of the gold hills property petitioners’ former personal_residence in california additionally mr goolsby’s interactions with ipx the qualified_intermediary are further evidence of a lack of investment intent at the time of the exchange before purchasing the pebble beach property mr goolsby sought advice from ipx regarding whether petitioners could move into the property if renters could not be found thus before the exchange petitioners were contemplating the use of the pebble beach property as a personal_residence moreover petitioners began preparations to finish the basement of the pebble beach property having a builder obtain permits for the construction within weeks of purchasing the property the foregoing evidence persuades us that petitioners lacked the requisite intent to hold the pebble beach property for investment continued harbor applies only to exchanges that occur after date however the pebble beach property was never rented therefore the safe_harbor is inapplicable or for productive use in a trade_or_business at the time of the exchange attempts to rent the pebble beach property also fail to persuade us that petitioners held the pebble beach property for investment or for productive use in a trade_or_business at the time of the exchange mr goolsby acknowledged that before the exchange he failed to research rental opportunities in the area of the pebble beach property and failed to research whether the covenants of the homeowners_association would allow for the rental of the pebble beach property moreover the efforts to rent the pebble beach property were minimal petitioners merely placed an advertisement in a neighborhood newspaper for a few months no further efforts were made to gain more exposure for the pebble beach property petitioners’ contentions that they held the pebble beach property for investment or for productive use in a trade_or_business at the time of the exchange are similarly unpersuasive they contend that the purchase of the pebble beach property was not extravagant when compared to the costs of california properties petitioners’ contention lacks merit because the relative values of the wilshire property and the pebble beach property are irrelevant to the determination of investment intent or productive use in a trade_or_business petitioners also argue as evidence of their intent not to reside at the pebble beach property that they lived with their in-laws upon their move to georgia petitioners’ argument is not persuasive on the basis of the record we conclude that their efforts to rent the pebble beach property were not substantial in sum we conclude that petitioners have failed to meet their burden of proving that at the time of the exchange their primary purpose in holding the pebble beach property was for investment or for productive use in a trade_or_business consequently we hold that the pebble beach property is other_property received in the exchange pursuant to sec_1031 and petitioners must therefore recognize gain to the extent of the fair_market_value of the pebble beach property received see sec_1031 accordingly the excess of the proceeds of the sale of the wilshire property over the meadowbrook property purchase_price represents other_property received in the exchange and therefore is included in petitioners’ gross_income for their tax_year we next address whether losses from petitioners’ rental properties constitute passive_activity_losses for their and tax years petitioners contend that mrs goolsby actively and materially participated in the rental real_estate business and that they therefore are entitled to deduct the losses of that business from their gross_income respondent contends that mrs goolsby’s rental_activity is per se a passive_activity because she failed to meet the hour requirement pursuant to sec_469dollar_figure deductions are a matter of legislative grace and taxpayers bear the burden of proving their entitlement to the deductions claimed sec_6001 503_us_79 taxpayers are allowed deductions for most business and investment_expenses under sec_162 and sec_212 however sec_469 generally disallows any passive_activity_loss for the tax_year a passive_activity_loss is defined as the excess of the aggregate losses from all passive activities for that year over the aggregate income from all passive activities for such year sec_469 a passive_activity is any trade_or_business in which the taxpayer does not materially participate sec_469 rental_activity generally is treated as per se passive regardless of whether the taxpayer materially participates sec_469 pursuant to sec_469 the rental activities of a taxpayer in the real_property business real_estate_professional are not per se passive under sec_469 but the general definition of passive_activity in sec_469 is applied to them instead sec_1 e income_tax regs 11the offset allowed pursuant to sec_469 is not in issue under sec_469 a taxpayer qualifies as a real_estate_professional and is not engaged in a passive_activity under sec_469 if i more than one-half of the personal services performed in trades_or_businesses by the taxpayer during such taxable_year are performed in real_property trades_or_businesses in which the taxpayer materially participates and ii such taxpayer performs more than hours of services during the taxable_year in real_property trades_or_businesses in which the taxpayer materially participates in the case of a joint_return the foregoing requirements for qualification as a real_estate_professional are satisfied if and only if either spouse separately satisfies the requirements sec_469 thus if either spouse qualifies as a real_estate_professional the rental activities of the real_estate_professional are not per se passive under sec_469 instead the real_estate professional’s rental activities would be governed by the passive_activity criteria under sec_469 petitioners filed an election to treat all interests in rental real_estate as a single rental_activity pursuant to sec_469 and sec_1_469-9 income_tax regs accordingly their compliance with the requirements of sec_469 is measured by treating all of their interests in rental properties as one real_estate trade_or_business mrs goolsby’s only work in connection with a trade_or_business for the years in issue was to manage petitioners’ rental properties thus more than one-half of the personal services performed by mrs goolsby during the years in issue were performed for the rental property business accordingly the only dispute is whether mrs goolsby meets the hour requirement evidence that may be used to establish hours of participation is set forth in sec_1_469-5t temporary income_tax regs fed reg date dollar_figure that regulation provides the extent of an individual’s participation in an activity may be established by any reasonable means contemporaneous daily time reports logs or similar documents are not required if the extent of such participation may be established by other reasonable means reasonable means for purposes of this paragraph may include but are not limited to the identification of services performed over a period of time and the approximate number of hours spent performing such services during such period based on appointment books calendars or narrative summaries we have held that the regulations do not allow a postevent ballpark guesstimate bailey v commissioner tcmemo_2001_ 12material participation pursuant to sec_469 has the same meaning as under sec_1_469-5t temporary income_tax regs fed reg date sec_1_469-9 income_tax regs petitioners offered an activity log as proof of mrs goolsby’s performance of services the activity log was created for purposes of the instant case after petitioners’ returns were selected for examination the activity log indicates that mrs goolsby spent hours on petitioners’ rental properties however the activity log fails to persuade us that mrs goolsby spent more than hours on petitioners’ rental properties petitioners’ activity log was created years after mrs goolsby’s participation in rental_activity for the years in issue petitioners presented no evidence of contemporaneous_records such as appointment books calendars or narrative summaries that would credibly support the activity log incredibly the activity log lists days during which mrs goolsby allegedly logged more than hours of work the activity log also includes hours worked on the pebble beach property at the time petitioners were using the pebble beach property as their principal residencedollar_figure additionally the activity log was the second log petitioners prepared because they perceived that the first log they created for would not meet the hour requirement we conclude that the activity log is not credible or 13while the actual move-in date is not clear from the record mr goolsby testified that petitioners moved into the pebble beach property by april or may of petitioners’ activity log includes hours spent on the pebble beach property during may and june of persuasive accordingly we hold that petitioners have not met their burden of proving that mrs goolsby was a real_estate_professional for the tax_year consequently the losses from petitioners’ rental properties are passive_activity_losses for their tax_year and in the absence of any income from passive activities are not allowable as deductions from the calculation of taxable_income for petitioners’ tax_year the parties’ stipulation and petitioners’ evidence indicate that mrs goolsby worked hours with respect to petitioners’ rental properties those hours are less than the hours required pursuant to sec_469 accordingly we conclude that petitioners have not met their burden of proving that mrs goolsby was a real_estate_professional for their tax_year consequently the losses from petitioners’ rental properties are passive_activity_losses for their tax_year and in the absence of any income from passive activities are not allowable as deductions from the calculation of taxable_income lastly we turn to the issue of whether petitioners are liable for accuracy-related_penalties for their and tax years pursuant to sec_6662 sec_7491 provides that the commissioner bears the burden of production with respect to the liability of any individual for additions to tax and penalties once the commissioner has met his burden of production the taxpayer must come forward with evidence sufficient to persuade a court that the commissioner’s determination is incorrect 116_tc_438 pursuant to sec_6662 and b and a taxpayer may be liable for a penalty of percent on the portion of an underpayment_of_tax due to negligence or disregard of rules or regulations or attributable to a substantial_understatement of income taxdollar_figure a substantial_understatement_of_income_tax is defined as an understatement_of_tax that exceeds the greater of percent of the tax required to be shown on the tax_return or dollar_figure sec_6662 the understatement is reduced to the extent that the taxpayer has adequately disclosed his or her position and has a reasonable basis for such position or has substantial_authority for the tax treatment of the item sec_6662 in addition sec_6662 defines negligence as any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code and disregard means any careless reckless or intentional disregard understatement means the excess of the amount of the tax required to be shown on the return over the amount of the tax imposed which is shown on the return reduced by any rebate sec_6662 the accuracy-related_penalty is not imposed with respect to any portion of the underpayment as to which the taxpayer acted with reasonable_cause and in good_faith sec_6664 the decision as to whether the taxpayer acted with reasonable_cause and in good_faith depends upon all of the pertinent facts and circumstances sec_1_6664-4 income_tax regs relevant factors include the taxpayer’s efforts to assess his proper tax_liability including the taxpayer’s reasonable and good_faith reliance on the advice of a professional such as an accountant id furthermore an honest misunderstanding of fact or law that is reasonable in the light of the experience knowledge and education of the taxpayer may indicate reasonable_cause and good_faith see remy v commissioner tcmemo_1997_72 the record establishes that respondent’s burden of production regarding the substantial_understatement_penalty pursuant to sec_6662 has been satisfied for their tax_year petitioners’ understatement exceeds both percent of the amount required to be shown on the return percent of dollar_figure is dollar_figure and dollar_figure for their tax_year petitioners’ understatement of dollar_figure exceeds both percent of the amount 15the amount of gain that we impute to petitioners for is smaller than the amount of gain that was imputed to them in the notice_of_deficiency nonetheless petitioners’ deficiency for tax_year exceeds dollar_figure required to be shown on the return percent of dollar_figure is dollar_figure and dollar_figure petitioners failed to present any evidence or argument on those issues and therefore have failed to meet their burden_of_proof accordingly we hold that petitioners are liable for the accuracy-related_penalties determined for their and tax yearsdollar_figure our holdings will require a recalculation of petitioners’ itemized_deductions standard_deduction and exemptions for their and tax years the court has considered all other arguments made by the parties and to the extent we have not addressed them herein we consider them moot irrelevant or without merit to reflect the foregoing and respondent’s concession decision will be entered under rule 16because we hold petitioners liable for the accuracy- related penalties on account of their substantial understatements of income_tax we do not need to reach respondent’s alternative argument that petitioners were negligent or disregarded rules or regulations
